EX-32.1 CERTIFICATION OF CEO EXHIBIT 32.1 SARBANES-OXLEY SECTION 906 CERTIFICATION In connection with the annual report of Modern City Entertainment Inc. (the “Company”) on Form l0-KSB for the year ended March 31, 2006, William Erfurth, President, Chief Executive Officer and Director hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the SARBANES - OXLEY Act of 2002, that to the best of his knowledge: 1. The annual report fully complies with the requirements of Section13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May31, 2007 By: William Erfurth, President, CEO & Director
